t c summary opinion united_states tax_court james f marran jr and francine w marran petitioners v commissioner of internal revenue respondent docket no 30016-13s filed date james f marran jr and francine w marran pro sese derek s pratt for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the issue for decision is whether proceeds of dollar_figure received by petitioners in from the settlement of a dispute are excludable from their gross_income we hold that such proceeds are not excludable background some of the facts have been stipulated and they are so found we incorporate by reference the stipulated facts and related exhibits at the time that the petition was filed petitioners resided in the state of arizona petitioner francine w marran was previously employed by north scottsdale pediatric associates pc nspa while so employed mrs marran participated in an employer-sponsored retirement_plan and contributions to her plan account were made by nspa mrs marran’s employment with nspa ended in date for that year nspa did not make any contribution to mrs marran’s retirement account sometime after her employment with nspa had ended mrs marran along with petitioner james f marran jr who was acting on his wife’s behalf became involved in a dispute with nspa regarding the lack of a contribution to mrs marran’s retirement account for in date nspa and petitioners entered into a settlement agreement that resolved the parties’ dispute the agreement stated in relevant part as follows nspa recognizes a dispute concerning the defined_benefit_plan and the profit sharing plan for fran marran who ended her service with nspa in august of fran thru her agent her husband james f marran jr a k a jay marran believes she should have been entitled to a benefit under the nspa retirement plans for based on irs rules governing top heavy plans nspa believes it was within its rights to terminate the defined_benefit_plan and make no retirement_plan contributions for survival of the business was dependent on the ability to cut costs therefore no retirement contributions were made for across the board for all employees and this decision favored no class of employee there was widespread awareness of this by all those in management roles and nspa and notice was provided the view that no retirement_plan contributions were required for was supported by bob bessen the actuary and third party administrator for the defined_benefit_plan and the corporate attorney tom lawless and many communications regarding the basis for this position have been documented by tom lawless jay marran did file a complaint with the dept of labor who conducted an investigation and found no evidence of wrongdoing upon persistent requests from mr marran the matter has been turned over to the irs nearly a year has passed and no investigation by the irs has occurred mr marran continues to make requests to nspa regarding this dispute in an attempt to end the dispute nspa board has offered a payment of dollar_figure to fran marran based on an estimate of the contribution fran would have received under the nspa profit sharing plan if a contribution had been made equal to of her compensation plus a realistic rate of return this offer of dollar_figure is contingent upon the following a the marrans agree to withdraw their complaint b since the marrans have no control_over the actions of the irs in the event the irs should conduct an investigation and require a contribution to a nspa retirement_plan the marrans agree to return this payment of dollar_figure to nspa upon receipt of evidence that the apportioned contribution has been made to the nspa profit sharing plan and that fran would receive the apportioned contribution from the nspa profit sharing plan c the marrans agree that this offer is confidential d the marrans agree to consider this matter resolved e the marrans agree to this offer in writing this offer does not in any way indicate that nspa agrees with the marrans’ position that a contribution and or benefit was required to be made to a retirement_plan for upon receipt of this agreement signed by both fran and jay marran with each of their signatures witnessed by a notary nspa will issue a check to francine marran within business days and the check will be sent to the address listed below for payment of dollar_figure to francine marran from nspa we francine and jay marran the marrans understand and agree to all of the conditions listed in section of this agreement pursuant to the settlement agreement nspa issued a check for dollar_figure to mrs marran in date mrs marran received the check negotiated it and was thereafter free to use the proceeds for any purpose she deemed appropriate nspa issued a form 1099-misc miscellaneous income for reporting that mrs marran had received dollar_figure in that year petitioners timely filed a form_1040 u s individual_income_tax_return for they did not include the dollar_figure payment from nspa in income nor did they otherwise disclose the receipt of such payment discussion2 sec_61 provides generally that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 in contrast exclusions from income are matters of legislative grace and are narrowly construed commissioner the court decides the issue in this case without regard to any burden of production or burden of persuasion see sec_6201 sec_7491 v schleier 515_us_323 and taxpayers seeking an exclusion from income must be within the clear scope of the exclusion 111_tc_339 ndollar_figure petitioners argue that t he settlement payment simply restored francine to the position she was in prior to nspa’s adverse action against her and that as a consequence such payment is not includable in their income if nspa had made a contribution to mrs marran’s retirement account in such contribution would not have been immediately taxable to her but distributions from the retirement account thereafter would most certainly have been see sec_72 sec_402 but the fact of the matter is that nspa did not make any contribution to mrs marran’s retirement account rather nspa made a payment to mrs marran directly and it was she who negotiated the check and acquired dominion and control_over the proceeds with the right to do with those proceeds as she wished as the supreme court instructs we give effect to what actually happened and not what might have happened 429_us_569 citing 417_us_134 thus petitioners’ argument that the dollar_figure payment was excludable from gross_income as an employer_contribution to a retirement_plan is unsupportable conclusion the court has considered all of the arguments advanced by petitioners and to the extent not expressly addressed the court concludes that those arguments are without merit irrelevant or moot in sum the dollar_figure payment received in by mrs marran is not excludable from petitioners’ gross_income respondent’s deficiency determination is therefore sustained to give effect to our disposition of the disputed issue decision will be entered for respondent
